Bell, J.
There being no allegation to the contrary, it must be assumed that the servant (the plaintiff) was of ordinary intelligence, and that he was laboring under no physical defect or disability which rendered him incapable of appreciating the situation and knowing of the dangers incident to his employment. Thomas v. Georgia Granite Co., 140 Ga. 459, 461 (79 S. E. 130). Construing the petition (as it must be construed) most strongly against the plaintiff, it appears that the defects upon the floor which' caused him to slip and fall, and thus resulted in the injuries for which he sues, were patent and obvious, and that he had equal means with the defendant, his master, of knowing thereof. No cause of action is alleged, and the general demurrer of the defendant was therefore properly sustained. Civil Code (1910), § 3131; Dozier v. Atlanta, 118 Ga. 354 (45 S. E. 306); Ludd v. Wilkins, 118 Ga. 525 (45 S. E. 429); Day v. Graybill, 24 Ga. App. 524 (101 S. E. 759); Ogain v. Imperial Cafe, 25 Ga. App. 415 (103 S. E. 594).

■Judgment affirmed.


Jenkins P. J., and Stephens, J., eonewr.

J. J. Bull & Son, for plaintiff. Jule Fellon, for defendant.